Name: Commission Regulation (EEC) No 2469/92 of 26 August 1992 amending Regulation (EEC) No 1301/92 increasing to 1 500 000 tonnes the quantity of bread-making wheat held by the German intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 246/14 Official Journal of the European Communities 27. 8 . 92 COMMISSION REGULATION (EEC) No 2469/92 of 26 August 1992 amending Regulation (EEC) No 1301/92 increasing to 1 500 000 tonnes the quantity of bread-making wheat held by the German intervention agency for which a standing invitation to tender for export has been opened Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1738/92 (2), and in particular Article 7 (6) thereof, Having regard to Commission Regulation (EEC) No 1836/82 of 7 July 1982 laying down the procedure and conditions for the disposal of cereals held by the interven ­ tion agencies (3), as last amended by Regulation (EEC) No 3043/91 (4), Whereas Commission Regulation (EEC) No 1301 /92 (^ as last amended by Regulation (EEC) No 2287/92 (6), opened a standing invitation to tender for the export of 1 200 000 tonnes of bread-making wheat held by the German intervention agency ; whereas, in a communica ­ tion of 20 August 1992, Germany informed the Commis ­ sion of the intention of its intervention agency to increase by 300 000 tonnes the quantity for which a standing invitation to tender for export has been opened ; whereas the total quantity of bread-making wheat held by the German intervention agency for which a standing invita ­ tion to tender for export has been opened should be increased to 1 500 000 tonnes ; Whereas this increase in the quantity put out to tender makes it necessary to alter the list of regions and quanti ­ ties in store ; whereas Annex I to Regulation (EEC) No 1301 /92 must therefore be amended ; Article 1 Article 2 of Regulation (EEC) No 1301 /92 is replaced by the following : 'Article 2 1 . The invitation to tender shall cover a maximum of 1 500 000 tonnes of bread-making wheat to be exported to all third countries. 2. The regions in which the 1 500 000 tonnes of bread-making wheat are stored are stated in Annex I to this Regulation.' Article 2 Annex I to Regulation (EEC) No 1301 /92 is replaced by the Annex hereto . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 August 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 180, 1 . 7. 1992, p. 1 . (3) OJ No L 202, 9 . 7. 1982, p. 23. (4) OJ No L 288, 18 . 10 . 1991 , p. 21 (j OJ No L 139, 22. 5. 1992, p. 24. (6) OJ No L 221 , 6. 8 . 1992, p. 10. 27. 8 . 92 Official Journal of the European Communities No L 246/ 15 ANNEX 'ANNEX I (tonnes) Place of storage Quantity Schleswig-Holstein/Hamburg Niedersachsen/Bremen Nordrhein-Westfalen Hessen Rheinland-Pfalz Baden-WÃ ¼rttemberg Bayern Berlin/Brandenburg Mecklenburg-Vorpommern Sachsen Sachsen-Anhalt Thuringen Saarland 276 221 257 026 197 353 43 516 53 910 44 041 318 824 33 213 74 890 16 540 107 742 71 629 5 000'